DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 6/23/2020.    
Claims 1-30 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 29-30 recite limitations “means for receiving” and “means for performing at least one of radio resource management (RRM) operation or a beam management (BM) operation”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations “means for receiving” and “means for performing at least one of radio resource management (RRM) operation or a beam management (BM) operation” in claims 29-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  “Means for receiving” and “means for performing RRM or BM” have well understood structure.  Also see Fig 2, Fig 6, and paragraphs 35-41 and 73-76 of the pre-grant publication of the current invention..
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-5, 7, 13-14, 17-18, 20, 26-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”).

Regarding Claim 1, “R4-1815177” teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
performing at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting , Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 4, “R4-1815177” teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the method further comprises (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC): 
identifying one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion), and 
wherein performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises: 
performing the RRM operation on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion); and
performing the BM operation on the one or more SSBs that are treated as non-overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 5, “R4-1815177” further teaches wherein identifying that one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions is based at least in part on a scaling factor applied to the periodicity of the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, 1 out of 3 would be the scaling factor for the RRM (LS-RSRP, beam management) measurements).

Regarding Claim 7, “R4-1815177” further teaches wherein, when at least one SSB, of the group of SSBs, does not overlap the plurality of SSB measurement occasions, the RRM operation is performed on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, hence RRM measurements would be performed on SSBs overlapping with the SSB measurement occasion/SMTC).

Regarding Claim 13, “R4-1815177” further teaches wherein an SSB, of the group of SSBs, that overlaps an SSB measurement occasion, of the plurality of SSB measurement occasions, is not frequency division multiplexed with data traffic in the SSB measurement occasion (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG fully overlapping with SMTC, as per paragraph 40 of the pre-grant publication of the current application SMTC refers to SSB measurement time configuration which is a periodicity of a plurality of SSB measurement occasions, as per paragraph 64 of the pre-grant publication of the current application, a SSB measurement occasion is a time window in which an SSB is not frequency division multiplexed with data traffic).

Regarding Claim 14, “R4-1815177” teaches a user equipment (UE) for wireless communication, comprising: 
a memory (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a memory and a processor); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a memory and a processor): 
receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
perform at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 17, “R4-1815177” further teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more processors are further configured to (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC): 
identify one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion), 
wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs, are further configured to: 
perform the RRM operation on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion); and 
perform the BM operation on the one or more SSBs that are treated as non-overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 18, “R4-1815177” further teaches wherein identifying that one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions is based at least in part on a scaling factor applied to the periodicity of the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, 1 out of 3 would be the scaling factor for the RRM (LS-RSRP, beam management) measurements).

Regarding Claim 20, “R4-1815177” further teaches wherein, when at least one SSB, of the group of SSBs, does not overlap the plurality of SSB measurement occasions, the RRM operation is performed on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, hence RRM measurements would be performed on SSBs overlapping with the SSB measurement occasion/SMTC).

Regarding Claim 26, “R4-1815177” further teaches wherein an SSB, of the group of SSBs, that overlaps an SSB measurement occasion, of the plurality of SSB measurement occasions, is not frequency division multiplexed with data traffic in the SSB measurement occasion (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG fully overlapping with SMTC, as per paragraph 40 of the pre-grant publication of the current application SMTC refers to SSB measurement time configuration which is a periodicity of a plurality of SSB measurement occasions, as per paragraph 64 of the pre-grant publication of the current application, a SSB measurement occasion is a time window in which an SSB is not frequency division multiplexed with data traffic).

Regarding Claim 27, “R4-1815177” teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a processor that would execute instructions stored in memory):
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a processor that would execute instructions stored in memory): 
receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
perform at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 29, “R4-1815177” teaches an apparatus for wireless communication, comprising (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC):
 means for receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
means for performing at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 15-16, 28, and 30 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Cui (US 2019/0239106).

Regarding Claim 2, “R4-1815177” further teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises:
 performing one of the RRM operation or the BM operation (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(performing one of the RRM operation or the BM operation) on each SSB of the group of SSBs;
However Cui teaches the below limitation:
(performing one of the RRM operation or the BM operation) on each SSB of the group of SSBs (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding RLM-RS resources being SSBs as taught by Cui.    Because “R4-1815177” and Cui teach SSBs, and specifically Cui teaches RLM-RS resources being SSBs for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Regarding Claim 3, “R4-1815177” and Cui further teach wherein the RRM operation is performed on a first SSB of the group of SSBs and the BM operation is performed on a second SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 15, “R4-1815177” further teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs, are further configured to: 
perform one of the RRM operation or the BM operation (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(perform one of the RRM operation or the BM operation) on each SSB of the group of SSBs;
However Cui teaches the below limitation:
(perform one of the RRM operation or the BM operation) on each SSB of the group of SSBs (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding RLM-RS resources being SSBs as taught by Cui.    Because “R4-1815177” and Cui teach SSBs, and specifically Cui teaches RLM-RS resources being SSBs for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Regarding Claim 16, “R4-1815177” and Cui further teach wherein the RRM operation is performed on a first SSB of the group of SSBs and the BM operation is performed on a second SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 28, “R4-1815177” further teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more instructions, that cause the one or more processors to perform at least one of the RRM operation or the BM operation on the group of SSBs, further cause the one or more processors to: 
perform one of the RRM operation or the BM operation (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion)
“R4-1815177” does not explicitly teach the below limitation:
(perform one of the RRM operation or the BM operation) on each SSB of the group of SSBs;
However Cui teaches the below limitation:
(perform one of the RRM operation or the BM operation) on each SSB of the group of SSBs (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding RLM-RS resources being SSBs as taught by Cui.    Because “R4-1815177” and Cui teach SSBs, and specifically Cui teaches RLM-RS resources being SSBs for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Regarding Claim 30, “R4-1815177” further teaches wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the means for performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises: 
means for performing one of the RRM operation or the BM operation (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitations:
(means for performing one of the RRM operation or the BM operation) on each SSB of the group of SSBs;
However Cui teaches the below limitations:
(means for performing one of the RRM operation or the BM operation) on each SSB of the group of SSBs (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding RLM-RS resources being SSBs as taught by Cui.    Because “R4-1815177” and Cui teach SSBs, and specifically Cui teaches RLM-RS resources being SSBs for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Claims 6 and 19 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Nakayama (US 2021/0076226).

Regarding Claim 6, “R4-1815177” teaches all the limitations of parent claim 4, but does not explicitly teach wherein the BM operation comprises a serving-cell-only beam sweeping operation, however Nakayama teaches wherein the BM operation comprises a serving-cell-only beam sweeping operation (Nakayama, paragraph 215, terminal device 200 performs the beam sweep described above using aperiodic CSI-RS for beam management (BM) within a serving cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding serving cell beam sweeping as taught by Nakayama.    Because “R4-1815177” and Nakayama teach beam sweeping, and specifically Nakayama teaches serving cell beam sweeping for the benefit of the analogous art of controlling a state of a secondary cell in carrier aggregation (Nakayama, abstract).

Regarding Claim 19, “R4-1815177” teaches all the limitations of parent claim 17, but does not explicitly teach wherein the BM operation comprises a serving-cell-only beam sweeping operation, however Nakayama teaches wherein the BM operation comprises a serving-cell-only beam sweeping operation( Nakayama, paragraph 215, terminal device 200 performs the beam sweep described above using aperiodic CSI-RS for beam management (BM) within a serving cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding serving cell beam sweeping as taught by Nakayama.    Because “R4-1815177” and Nakayama teach beam sweeping, and specifically Nakayama teaches serving cell beam sweeping for the benefit of the analogous art of controlling a state of a secondary cell in carrier aggregation (Nakayama, abstract).

Claims 8 and 21 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Wang (US 2020/0214014).

Regarding Claim 8, “R4-1815177” teaches all the limitations of parent claim 7, but does not explicitly teach further comprising: 
receiving an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE.
However Wang teaches further comprising: 
receiving an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE (Wang, paragraph 17, a beam for the transmission of the common downlink control channel may be the same as a beam for the transmission of the corresponding SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding receiving a SSB using a shared channel beam as taught by Wang.    Because “R4-1815177” and Wang teach SSBs, and specifically Wang teaches receiving a SSB using a shared channel beam for the benefit of the analogous art a downlink control channel transmission method (Wang, paragraph 2).

Regarding Claim 21, “R4-1815177” teaches all the limitations of parent claim 20, but does not explicitly teach wherein the one or more processors are further configured to: 
receive an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE.
However Wang teaches wherein the one or more processors are further configured to: 
receive an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE (Wang, paragraph 17, a beam for the transmission of the common downlink control channel may be the same as a beam for the transmission of the corresponding SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding receiving a SSB using a shared channel beam as taught by Wang.    Because “R4-1815177” and Wang teach SSBs, and specifically Wang teaches receiving a SSB using a shared channel beam for the benefit of the analogous art a downlink control channel transmission method (Wang, paragraph 2).

Claims 9 and 22 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Wang (US 2020/0214014) and Cui (US 2019/0239106).

Regarding Claim 9, “R4-1815177” and Wang teach all the limitations of parent claim 8, but do not explicitly teach wherein the SSB is associated with at least one of: 
radio link monitoring (RLM) , beam failure detection (BFD), or beam failure recovery (BFR).
However Cui teaches wherein the SSB is associated with at least one of: 
radio link monitoring (RLM) , beam failure detection (BFD), or beam failure recovery (BFR) (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB associated with RLM as taught by Cui.    Because “R4-1815177”, Wang, and Cui teach SSBs, and specifically Cui teaches SSB associated with RLM for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Regarding Claim 22, “R4-1815177” and Wang teach all the limitations of parent claim 21, but do not explicitly teach wherein the SSB is associated with at least one of: 
radio link monitoring (RLM), beam failure detection (BFD), or beam failure recovery (BFR).
However Cui teaches wherein the SSB is associated with at least one of: 
radio link monitoring (RLM), beam failure detection (BFD), or beam failure recovery (BFR) (Cui, paragraph 21, RLM-RS resources may be SSBs, hence each of the RLM measurements of “R4-1815177”, whether RLM or RRM as per the sharing factor, would correspond to a SSB);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB associated with RLM as taught by Cui.    Because “R4-1815177”, Wang, and Cui teach SSBs, and specifically Cui teaches SSB associated with RLM for the benefit of the analogous art of SSB measurement time configurations (Cui, abstract).

Claims 10 and 23 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Koskela (US 2021/0112622).

Regarding Claim 10, “R4-1815177” teaches all the limitations of parent claim 1, but does not explicitly teach wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration; and 
performing a beam tracking operation during the C-DRX ON duration.
However Koskela teaches wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration (Koskela, paragraph 27, when UE starts to monitor NR-DPCCH (i.e. due to configured onDuration) and it has been configured with CSI-RS for BM, it should trigger a BM report at least during active time, this would result in a SR to trigger additional C-DRX timers prolonging the UE active time, hence in this case BM operation continues past the official active time); and 
performing a beam tracking operation during the C-DRX ON duration (Koskela, paragraph 27, when UE starts to monitor NR-DPCCH (i.e. due to configured onDuration) and it has been configured with CSI-RS for BM, it should trigger a BM report at least during active time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding performing a beam management operation both during C-DRX ON duration and outside of C-DRX ON duration as taught by Koskela.    Because “R4-1815177” and Koskela teach beam management, and specifically Koskela teaches performing a beam management operation both during C-DRX ON duration and outside of C-DRX ON duration for the benefit of the analogous art of beam management in C-DRX (Koskela, abstract).

Regarding Claim 23, “R4-1815177” teaches all the limitations of parent claim 14, but does not explicitly teach wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to: 
perform the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration; and 
perform a beam tracking operation during the C-DRX ON duration.
However Koskela teaches wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to: 
perform the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration (Koskela, paragraph 27, when UE starts to monitor NR-DPCCH (i.e. due to configured onDuration) and it has been configured with CSI-RS for BM, it should trigger a BM report at least during active time, this would result in a SR to trigger additional C-DRX timers prolonging the UE active time, hence in this case BM operation continues past the official active time); and 
perform a beam tracking operation during the C-DRX ON duration (Koskela, paragraph 27, when UE starts to monitor NR-DPCCH (i.e. due to configured onDuration) and it has been configured with CSI-RS for BM, it should trigger a BM report at least during active time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding performing a beam management operation both during C-DRX ON duration and outside of C-DRX ON duration as taught by Koskela.    Because “R4-1815177” and Koskela teach beam management, and specifically Koskela teaches performing a beam management operation both during C-DRX ON duration and outside of C-DRX ON duration for the benefit of the analogous art of beam management in C-DRX (Koskela, abstract).

Claims 11 and 24 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Cha (US 2021/0266898).

Regarding Claim 11, “R4-1815177” teaches all the limitations of parent claim 1, but does not explicitly teach wherein the group of SSBs are included in a synchronization signal burst set (SSBS), however Cha teaches wherein the group of SSBs are included in a synchronization signal burst set (SSBS) (Cha, paragraph 123, one SS burst includes one or more SSBs, and one SS burst set includes one or more SSB bursts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding grouping SSBs into a SSB burst set (SSBS) as taught by Cha.    Because “R4-1815177” and Cha teach SSBs, and specifically Cha teaches grouping SSBs into a SSB burst set (SSBS)  for the benefit of the analogous art of transmitting and receiving downlink signals (Cha, paragraph 4).

Regarding Claim 24, “R4-1815177” teaches all the limitations of parent claim 14, but does not explicitly teach wherein the group of SSBs are included in a synchronization signal burst set (SSBS), however Cha teaches wherein the group of SSBs are included in a synchronization signal burst set (SSBS) (Cha, paragraph 123, one SS burst includes one or more SSBs, and one SS burst set includes one or more SSB bursts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding grouping SSBs into a SSB burst set (SSBS) as taught by Cha.    Because “R4-1815177” and Cha teach SSBs, and specifically Cha teaches grouping SSBs into a SSB burst set (SSBS)  for the benefit of the analogous art of transmitting and receiving downlink signals (Cha, paragraph 4).

Claims 12 and 25 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Da Silva (US 2020/0344019).

Regarding Claim 12, “R4-1815177” teaches all the limitations of parent claim 1, but does not explicitly teach wherein the RRM operation comprises a neighbor cell search, however Da Silva teaches wherein the RRM operation comprises a neighbor cell search (Da Silva, paragraph 42, all RRM measurement definitions remain unchanged, i.e. the UE considers simply that new SSB as its serving cell and searches for neighbor cells’ SSBs on the same frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding an RRM operation comprising a neighbor cell search as taught by Da Silva.    Because “R4-1815177” and Da Silva teach SSBs, and specifically Da Silva teaches an RRM operation comprising a neighbor cell search for the benefit of the analogous art of providing optimizations for reduced transmit power control frequency operation (Da Silva, paragraph 2).

Regarding Claim 25, “R4-1815177” teaches all the limitations of parent claim 14, but does not explicitly teach wherein the RRM operation comprises a neighbor cell search, however Da Silva teaches wherein the RRM operation comprises a neighbor cell search (Da Silva, paragraph 42, all RRM measurement definitions remain unchanged, i.e. the UE considers simply that new SSB as its serving cell and searches for neighbor cells’ SSBs on the same frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding an RRM operation comprising a neighbor cell search as taught by Da Silva.    Because “R4-1815177” and Da Silva teach SSBs, and specifically Da Silva teaches an RRM operation comprising a neighbor cell search for the benefit of the analogous art of providing optimizations for reduced transmit power control frequency operation (Da Silva, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412